t c summary opinion united_states tax_court bryan d watson jr and abigail s pfisterer petitioners v commissioner of internal revenue respondent docket no 19299-04s filed date bryan b watson jr and abigail s pfisterer pro sese stephen p baker for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority subsequent section references are to the applicable version of the internal_revenue_code petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax following petitioners’ concessions we are left to decide whether their gross_income includes dollar_figure of prejudgment_interest received in a personal injury lawsuit we hold it does background some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners resided in alaska when their petition was filed bryan d watson jr watson was one of three plaintiffs who filed lawsuits in alaska superior court alleging damages from a single accident that occurred in watson alleged in his lawsuit that the defendants had caused him to suffer bodily injury on account of the accident watson and the other two plaintiffs settled the lawsuits for dollar_figure that amount reflected the policy limits of the defendants’ insurance_policy inclusive of its face value dollar_figure attorney’s fees dollar_figure and statutorily required prejudgment_interest dollar_figure the dollar_figure was reduced to dollar_figure to reflect subrogation liens and then split equally among the plaintiffs ie dollar_figure each watson received his dollar_figure in and did not include any of that amount in hi sec_2002 gross_income as reported on petitioners’ joint federal_income_tax return respondent determined that petitioners’ gross_income included the portion of the dollar_figure that was paid as prejudgment_interest ie dollar_figure discussion petitioners argue that the dollar_figure is excudable from their gross_income under sec_104 we disagree a taxpayer’s receipt of prejudgment_interest is not excludable from his or her gross_income under sec_104 see 401_f3d_335 5th cir 154_f3d_1 1st cir affg tcmemo_1997_528 73_f3d_1040 10th cir 105_tc_396 affd 121_f3d_393 8th cir 102_tc_116 affd in part and revd in part on an issue not relevant herein 70_f3d_34 5th cir 100_tc_124 affd per curiam without published opinion 25_f3d_1048 6th cir such is so even if state law characterizes the interest as compensatory see chamberlain v united_states supra see also quantum co trust v commissioner tcmemo_2000_149 prejudgment_interest awarded under alaska law we sustain respondent’s determination decision will be entered for respondent
